DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 2, 8, and 10. Claims 2-18 are pending with claims 2-11 being considered in the present Office action.

The 102 rejection is withdrawn in view of the amendments and applicant’s arguments. However, a new ground of rejection is necessitated by amendment. A new interpretation of Boren is presented, see details under the Response to Arguments section for more details. 

Response to Arguments
Applicant argues Boren fails to teach the added recitations of plating a metal over and between the carbon nanotubes because the carbon nanotubes are entirely coated with silicon-based material that absorb lithium during charging. While these arguments are persuasive for a silicon based coating material, they are not persuasive in view of various other alternative presented by Boren, detailed below.
Boren teaches the carbon nanotube 12 is coated (i.e., deposited, hence plated) with a silicon containing material 17; alternatively, other metals that alloy with lithium can be used in place of silicon, such as Sn, Bi, Al, see e.g., para. [0022]. Thus, the 

Claim Objection
Claim 1 includes a minor informality. Applicant’s representative called to correct the first line of claim 2 (see interview summary). That is, applicant’s representative indicated claim 2 line 1 should recite “A method for reversibly storing metal in anodes”; in light of this phone call, the examiner includes this claim objection as a reminder to correct claim 2 line 1. Claims 3-11 are also objected to because they depend from claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 2, 3, 5, 8, 9, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Boren et al. (US 2011/0281156), hereinafter Boren. 
It is noted that applicant’s representative called to correct the first line of claim 2 (see interview summary). That is, applicant’s representative indicated claim 2 line 1 should recite “A method for reversibly storing metal in anodes”; in light of this phone call, the examiner interprets claim 2 line 1 as stated by applicant during the call.
Regarding Claims 2, 5, and 8-11, Boren teaches a method for reversibly storing metal in anodes of an energy-storage device, the method comprising: providing carbon nanotubes (e.g., 12, 22) on a substrate (e.g., 14, 24), wherein the carbon nanotubes (e.g., 12, 22) extend vertically from the substrate, and the carbon nanotubes (12, 22) form a carbon-nanotube anode, see e.g., Figs. 1-2, paras. [0033]-[0034]. Based on Boren’s description of how the battery is structured and functions, as detailed above, an amount of the metal (i.e., lithium) inserted in the carbon nanotube electrode is a function of a charge of the energy storage device, see also para. [0006].
Boren further teaches plating a metal over and between the carbon-nanotube electrode, the metal including at least one of Li, Na, K, Mg, Ca, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Al, Sn, Sb, and Pb (e.g., Li), to charge the energy-storage device; and removing the plated metal from the carbon-nanotube of the carbon nanotube anode to discharge the energy-storage device; the metal consists essentially of lithium, paras. [0019]-[0034]. Specifically, Boren teaches the carbon nanotube 12 is coated (i.e., deposited, 
Regarding Claim 3, Boren teaches the carbon nanotubes (CNT) are chemically bonded to a substrate (i.e.,  current collector); the CNTs are grown directly on the electrode (anode or cathode) current collector metals, allowing direct electrical contact, see e.g., paras. [0004], [0021], [0028], [0030]-[0031]. Hence, Boren teaches wherein providing the carbon nanotubes on the substrate forms an ohmic contact between the carbon nanotubes and the substrate.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Boren in view of Tour et al. (WO 2013/119295), hereinafter Tour.
Regarding Claim 3, this claim was rejected under 35 U.S.C. 102 because the prior art’s teaching of a chemical bond between the substrate and carbon nanotubes suggesting ohmic contact, thereby satisfying the claimed feature of “ohmic contact”. The examiner looks to the instant disclosure to further define the structure of an ohmic contact. The instant disclosure states that carbon nanotubes covalently bonded to a graphene film allow for an ohmic contact between the substrate and the carbon nanotubes, see instant published disclosure at para. [0100]. Thus, while Boren teaches a chemical bond between the substrate and carbon nanotubes, suggesting ohmic contact, an explicit teaching of a covalent bond between a graphene film and carbon nanotube, as discussed in the instant disclosure, is not disclosed. Regarding Claim 4, Boren does not teach a graphene film on the substrate, upon which carbon nanotubes are grown. 
Relevant to claims 3 and 4, Tour teaches a substrate includes a graphene film and growing carbon nanotubes from the graphene film. The method results in a covalent bond between the graphene film and carbon nanotubes, thereby achieving an ohmic contact between the substrate and carbon nanotubes, see e.g., paras. [0004], [00103]. The structure and method of forming the carbon nanotubes ensures structural integrity and electrical properties through a high quality CNT-graphene interface, see e.g., paras. [0063], [00205]. For example, with respect to electrical properties, electrical power may be used efficiently through the existence of an efficient electrical contact, see e.g., para. [00130], [00148]. It would be obvious to one having ordinary skill in the art to include a graphene film, and growing the carbon nanotubes on the graphene film, forming covalent bonds between the graphene film and carbon nanotubes to ensure .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boren in view of Jeon et al. (US 2012/0192931), hereinafter Jeon.
Regarding Claim 4, Boren does not teach the substrate comprises a graphene film and wherein providing the carbon nanotubes on the substrate comprises growing the carbon nanotubes from the graphene film. However, Jeon teaches utilizing grown carbonaceous nanomaterial requires the carbonaceous nanomaterial to be attached to or deposited on the substrate of a device. The attachment may be achieved via direct growth on the substrate, for example, by chemical vapor deposition or via direct growth on another substrate and then transfer to the desired substrate. The adhesivity of the carbonaceous nanomaterial (e.g. graphene, carbon nanotube, carbon nanofiber, etc.) with the substrate depends on the van der Waals force which is in proportion to the area of contact. Since the existing carbon nanotube and carbon nanofiber have small diameters of several to hundreds of nanometers, the adhesivity to the substrate is very weak. As a consequence, operation time is short and degradation occurs easily. To improve adhesivity of the carbon nanotubes on the desired substrate, Jeon teaches providing a substrate, forming a graphene sheet on the substrate, and growing the carbonaceous nanomaterial on the graphene sheet, see e.g., para. [0018], [0033]-[0035]. The graphene allows the carbon nanotubes to have a high current density and a high specific surface are, there by accelerating redox reactions, see e.g., para. [0021]. Not only does the graphene sheet solve problems of adhesivity, but also solves . 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Boren in view of El-Ashry et al. (US 2013/013077) and Zhou et al. (US 2011/0311874), hereinafter El-Ashry.
Regarding Claims 6 and 7, Boren does not teach the capacity of the carbon nanotubes and the lithium, i.e., 339 mAh/g and 1857 mAh/g, respectively. However, El-Ashry teaches conventional vertically aligned carbon nanotubes enable capacities of about 800 mAh/g, see e.g., para. [0043]. Hence, it would be obvious to one having ordinary skill in the art to expect the carbon nanotubes of Boren to have a capacity greater than 339 mAh/g since vertically aligned carbon nanotubes enable capacities of about 800 mAh/g, as taught by El-Ashry.
Additionally, the carbon nanotubes of Boren further included a silicon material (e.g., 17, 27, 37) coated on the surface of the carbon nanotubes (12, 22, 32), see e.g., para. [0022]-[0024]. El-Ashry suggests that the availability of silicon (which displays the highest theoretical capacity of 4212 mAh/g) on the surface of carbon nanotube avoids fracture and pulverization of silicon materials to get to a highest theoretical capacity, see e.g., para. [0017], [0043]. In other words, El-Ashry suggests the silicon film on the carbon nanotubes of Boren increases capacity to theoretical levels by avoiding fracture 
Finally, the prior art (Zhou) has recognized silicon thickness on the surface of carbon nanotubes as a result effective variable for capacity. The presence of a known result-effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable product or process, MPEP 2144.05, II. Zhou teaches a silicon layer thickness of 100 nm and 500 nm achieved a capacity of 786 mAh/g and 648 mAh/g, respectively, while a 300 nm thick silicon layer resulted in a capacity of 2,528 mAh/g, see e.g., para. [0054]. It would be obvious to one having ordinary skill in the art to adjust the thickness of the silicon layer on the carbon . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhamu (US 20160028122), and Zhamu (US 2012/0164539). Both references disclose similar structures, thus only one will be described in more detail.
Zhamu (US 2012/0164539) discloses carbon nanotube decorated negative electrodes (nano-structured anode on the anode current collector), wherein the huge surface area of the carbon nanotubes serve as a supporting substrate onto which massive amounts of lithium ion can electrodeposited, allowing for dramatically higher charge and discharge rates and higher power densities, see e.g., paras. [0026], [0032], [0033], [0045], [0057] and figs. 2(B) and 2(C). Thus, Zhamu teaches a method for reversibly storing metal in anodes, of an energy storage device; the method comprising providing carbon nanotubes (CNT’s) on a substrate (current collector), the carbon nanotubes forming a carbon nanotube anode. The deposition of the lithium ions on the carbon nanotubes satisfies the recitation of claim 2 requiring “plating a metal, over and between the carbon nanotubes, the metal being Li, to charge the energy storage device; and removing the plated metal from the carbon nanotube of the carbon nanotube anode to discharge the energy storage device”, see e.g., Fig. 2.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANNA KOROVINA/Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729